 SIDEX FURNITURE CORP.Sidex Furniture Corporation and Printing andGraphic Communications Union No. 17, affili-ated with International Printing and GraphicCommunications Union, AFL-CIO-CLC. Case25-CA-1356911 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 19 October 1982 Administrative Law JudgeJames J. O'Meara Jr. issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and Respondent filed an answeringbrief to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 1andconclusions, as modified below, and to adopt therecommended Order2as modified.3The General Counsel has excepted to the judge'sfailure to find that the Respondent violated Section8(a)(1) by informing employees it would be futilefor them to select the Union as their representative.While the judge described the content of, andmade credibility resolutions concerning, two con-I The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.We specifically note that no exceptions were filed to the judge's find-ings of unlawful interrogations and grant of benefits.We correct the following errors and omissions in the decision. The de-scription in sec. IV,A of the decision concerning a conversation betweenBenny Longworth and William Hurdle is corrected to reflect the date ofthe conversation as occurring "on or about 22 May 1981" instead of "onor about March 18, 1981." The discussions in sec. IV,D of the decisionconcerning the number of employees employed on and after 5 June 1981is corrected to reflect that the production employee complement on 5June before the discharges was nine permanent employees, one tempo-rary employee (the employee with prior experience hired 29 May), andSupervisors Jevtic and Dzevad, and that the complement immediatelyfollowing 5 June was five permanent production employees, one tempo-rary employee, and Supervisors Jevtic and Dzevad. Dzevad transferredto another Respondent facility about July 1981. These errors and omis-sions do not affect the outcome of the decision.I The judge's recommended Order did not include the bargainingorder remedy sought by the General Counsel, as the judge concludedthat such a remedy was unwarranted. We agree with his conclusion.However, we rely only on the fact that the violations found are insuffi-cient to support a bargaining order remedy; accordingly, we find it un-necessary to rely on the remainder of his rationale.s We have modified the judge's recommended Order by deleting refer-ence to promising of benefits to employees during a union campaign.While the judge found, as alleged, an unlawful grant of wage increases,no unlawful promise of benefit was alleged or found by him. The at-tached notice has been conformed to our modified Order.versations during which the Respondent's expres-sions of futility are claimed to have been made, hedid not explicitly reach a legal conclusion on theGeneral Counsel's allegations.Employee Benny Longworth initiated a conver-sation concerning disciplinary procedures withGeneral Manager William Hurdle about 22 May1981. According to the credited testimony, Long-worth told Hurdle that he "was going to bring in aunion if matters didn't straighten up" and that theemployees would go on strike with the union andshut the plant down; in response to Longworth'sassertions, Hurdle said the employees "wouldn'tbring a union in" and "wouldn't shut [the plant]down." In a conversation between Longworth andPlant Manager Nikola Jevtic, after 29 May 1981when Longworth was reassigned to new job duties,Longworth told Jevtic that he would not be ableto switch Longworth's duties if the employees hada union and also said, "This is America and we canhave a Union"; Jevtic responded that "this wasAmerica, but [Respondent] was a Yugoslaviancompany and the employees would not have aunion."4Contrary to the argument of the General Coun-sel, we do not find Hurdle's and Jevtic's statementsto be expressions of futility of employees' selectinga union. Both statements were responses to Long-worth's predictions about the likelihood and effectof unionization and were made without accompa-nying threats or other coercive statements. Theywere Hurdle's and Jevtic's expressions of opinionabout the likelihood of employees opting for union-ization. As such, these statements do not have atendency to coerce employees in the exercise oftheir Section 7 rights and are protected under Sec-tion 8(c) of the Act. Accordingly, we dismiss para-graphs 5(a)(ii) and 5(b) of the complaint.The General Counsel also has excepted to thejudge's characterization of one complaint allegationas an act of surveillance, to his analysis based onthe erroneous characterization, and to his failure tofind, as alleged, that the Respondent violated Sec-tion 8(a)(1) by the Act of soliciting an employee toengage in surveillance. The factual predicate of theallegations was Secretary Loretta Thomas' creditedtestimony about a conversation between GeneralManager Hurdle and herself soon after the Re-spondent received the representation petition. Atthe end of their conversation, after Hurdle askedThomas if she knew who was trying to unionizethe factory and Thomas said, "no," Hurdle askedwhether there was any way "we" or "you" could4 The above quotations, which vary slightly from those described inthe decision, accurately reflect Longworth's testimony.270 NLRB No. 89497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind out,6to which Thomas again said, "no." Wefind that such evidence does not support the Gen-eral Counsel's allegation inasmuch as Hurdle'scomments were not clearly shown to be an effortto have Thomas actually engage in unlawful sur-veillance. s6AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law4:"4. Respondent has not violated the Act in anyother respect."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Sidex Furniture Corporation, Indianapo-lis, Indiana, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1. Substitute the following for paragraph l(b)."(b) Granting employees wage increases in orderto undermine employee support of Printing andGraphic Communications Union No. 17, affiliatedwith International Printing and Graphic Communi-cations Union, AFL-CIO-CLC, or any other labororganization."2. Insert the following as paragraph l(c)."(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3. Substitute the attached notice for that of theadministrative law judge.5 Thomas testified that she was not certain which of the two pronounswas used.6 We need not reach a conclusion on the interrogation allegation basedon this same conversation. since the General Counsel did not take specif-ic exception to the judge's failure to reach such a conclusion. We alsonote that any such finding would be cumulative in view of our Orderremedying other findings of unlawful interrogations.Member Zimmerman would reach the interrogation issue. It was fullylitigated and the General Counsel's exception to the judge's treatment ofthe incident from which the issue arises is sufficient to place it, as well asthe surveillance issue, before the Board. On the merits. Member Zimmer-man would find that Hurdle engaged in interrogation in violation of Sec.8(a)(l) when he asked Thomas if she knew who was trying to unionizethe factory. No legitimate purpose attaches to such an inquiry. Anydoubt as to this is dispelled here by Hurdle's then asking Thomas if therewas any way "we" or "you" could find out who was trying to organizethe factory. Clearly, both these questions were aimed at ascertaining whowere the union leaders and adherents As such, they had the tendency tobe coercive and therefore unlawful. Further, Hurdle's latter inquiry con-stituted a request to Thomas to engage in actual surveillance of the em-ployees' union activities or, at the least, for her to suggest a way the sur-veillance could be accomplished. In either case, the Respondent wasasking Thomas to become a party to conduct that would interfere withthe exercise of employee Sec. 7 rights. Member Zimmerman. therefore,concludes that Hurdle violated Sec. 8(a)(1) by unlawfully solicitingThomas to engage in surveillanceAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate employees regardingtheir union activities or sympathies.WE WILL NOT grant employees wage increases inorder to undermine employee support of Printingand Graphic Communications Union No. 17, affili-ated with International Printing and Graphic Com-munications Union, AFL-CIO-CLC, or any otherlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.SIDEX FURNITURE CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES J. O'MEARA, JR., Administrative Law Judge.The complaint in this matter was issued on July 17, 1981,and is based on an amended charge filed on June 8, 1981,by the Printing and Graphic Communications Union,No. 17. The complaint was amended at the hearing andalleges that the Respondent, through several of its super-visors, interrogated, exercised unreasonable surveillance,granted a wage increase, and discharged several of theRespondent's employees in order to discourage, and be-cause of, the employees' concerted activities on behalf ofthe Union, and that such conduct comprises violations ofSections 7 and 8(a)(1) and (3) of the Act. The complaintalso alleges that the Union was designated by a majorityof the Respondent's employees as the exclusive repre-sentative of such employees for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment. Notwithstanding the foregoing, the Respondenthas failed and refused and continues to fail and refuse torecognize or bargain with the Union as the exclusive col-498 SIDEX FURNITURE CORP.lective-bargaining representative of its employees in vio-lation of Section 8(a)(5) of the Act. The complaint fur-ther alleges that the acts of the Respondent comprisingviolations of Section 8(a)(1) and (3) of the Act are ofsuch a serious and substantial nature that a fair electionamong the Respondent's employees is precluded and,therefore, that a remedial order requiring the Respond-ent, among other things, to recognize and bargain withthe Union as the exclusive collective-bargaining repre-sentative of its employees is an appropriate remedy.The Respondent, by its amended answer to the amend-ed complaint, denies that it has violated the Act in anysuch manner.A hearing was held in Indianapolis, Indiana, on March15, 16, and 17, 1982. At the close of the hearing oral ar-gument was waived by the parties and they were givenleave to file briefs which have been received and consid-ered.In consideration of the entire record in this case in-cluding all competent written and oral evidence, the de-meanor of the witnesses, and the briefs and arguments ofcounsel, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONThe Respondent, Sidex Furniture Corporation, a cor-poration organized and existing under and by virtue ofthe laws of the Commonwealth of Massachusetts, main-tains its principal office and place of business at Boston,Massachusetts, and various other facilities in severalStates of the United States, including a plant located atIndianapolis, Indiana (the facility), and is and has been atall times material herein engaged at the facility in themanufacture, sale, and distribution of home furnishings.During the 12-month period ending June 1, 1981, the Re-spondent, in the course and conduct of its business oper-ation, sold and shipped from the facility products, goods,and materials valued in excess of $50,000 directly topoints outside the State of Indiana.Accordingly, I find the Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. I further find that it will effectuate thepolicies of the Act to assert jurisdiction in this case.II1. THE LABOR ORGANIZATIONPrinting and Graphic Communications Union No. 17,affiliated with International Printing and Graphic Com-munications Union, AFL-CIO-CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Proemial FactsThe Respondent, a Massachusetts corporation, oper-ates a facility in Indianapolis, Indiana, where it assemblesand finishes various types of furniture which it sells toretailers. The facility began production in November1980. The employee complement, at the time material tothe issues in this case, comprised Nicola Popovic, com-pany president; William Hurdle, sales and general man-ager; Kofric Dzevad, supervisor; Nikola Jevtic, plantmanager; Loretta Thomas, office clerical; and eight pro-duction employees, namely, Jeff Shelton, WilliamVawter, Laurence Rice, Benny Longworth, MichaelHenry, Edwin Parker, Victor McCarley, and HowardMoreland.' In April 1981, the employees had engaged indiscussions among themselves regarding matters ofcommon concern and particularly relating to wages andworking conditions. One of the employees, Benny Long-worth, was nominated as "spokesman" for the employ-ees. In that month, Popovic and Hurdle asked Long-worth about employee problems and requested that hedraft a proposal relating to the solution of such prob-lems. As a result of the proposal drafted by Longworth amemorandum to the employees was posted on April 20,1981, regarding salaries, absenteeism, and other job-relat-ed conditions. Notwithstanding this action by manage-ment, the employees continued to be dissatisfied withseveral facets of their working conditions, namely, safetyand firings without warnings. On May 18, Longworthcontacted the Union in order to initiate organizationalprocedures. An organizational meeting was held betweenthe employees and a union representative whereupon allthose employees present signed union authorizationcards. Those not present signed cards later the same day.After the meeting Longworth posted a "union notice"on the bulletin board at the Respondent's facility. OnMay 22, 1981, a Petition for Certification of Representa-tion was filed by the Union, a copy of which was re-ceived by the Respondent on May 26, 1981.On May 29, 1981, the Respondent held a meeting withall employees and informed them, among other things,that some or all of the employees would be transferredto different production work and that they would begiven 2 days to learn their new duties and "make quota"or they would be invited to leave the Respondent'semploy. Approximately a week later and on June 5,1981, Longworth, Henry, McCarley, and Moreland weredischarged.B. Supervisory Status of Certain EmployeesSection 2(11) of the Act defines the term "supervisor"as any individual having authority in the interest of theemployer to hire, transfer, suspend, lay off, promote, dis-charge, assign, reward, or discipline other employees, orresponsibly to direct them, to adjust their grievances, oreffectively to recommend such action, if in connectionwith the foregoing the exercise of such authority is notof a merely routine or clerical nature, but requires theuse of independent judgment.I. William HurdleWilliam Hurdle was hired as "General Manager andSales Manager." During his tenure with the Respondent,his duties included hiring of all employees. The proce-' The Respondent has denied that Hurdle, Jevtic, and Dzevad weresupervisors within the meaning of the Act. By stipulation, it was agreedthat Popovic and Thomas were not members of the unit of employeesallegedly represented hby the Union and that the eight named productionemployees are of the unit499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdure with regard to hiring usually employed by the Re-spondent was that President Popvic would advise Hurdlethat "We need two people, three people" upon whichHurdle would review filed applications and select fromthe applications those whom he felt best qualified towork. The decision to employ was solely that of Hurdle.Popovic admitted that Hurdle interviewed prospectiveemployees and that Hurdle's "opinions" regarding the se-lection of an employee were given careful considerationby Popovic. Since the criteria setting out the definitionof a supervisor are disjunctive the authority of Hurdle toselect and hire, or effectively recommend the hiring of,employees is sufficient to bring Hurdle within the statu-tory definition of "supervisor." Notwithstanding theforegoing, Hurdle possessed several other indicia of a"supervisor." He was empowered to, and did, direct thework of employees; he signed all employee notices re-garding wages and working conditions; he selected em-ployees to work overtime when necessary; and he ad-vised new employees that any problems they had wereto be taken to Popovic or himself. Hurdle also wrote let-ters of recommendation for former employees and par-ticipated in management meetings. Hurdle acted onbehalf of the president in several meetings with employ-ees and in implementing management decisions. It isclear from the evidence that Hurdle was a "supervisor"as defined in the Act. Popovic's expressed position thatonly he had the authority to hire and fire is not borneout by the evidence which establishes that Hurdle, onfrequent occasions, employed personnel without recom-mending such employment to Popovic. As part of "man-agement," which included Popovic, Hurdle, Dzevad, andJevtic, he discussed work problems with employees. Inview of the significant matters of record above set forth,I find that Hurdle was, at the time material to the issuesin this case, a "supervisor" as that term is defined in Sec-tion 2(11) of the Act.2. Nikola JevticNikola Jevtic commenced employment at the Indianafacility of the Respondent in May 1981. He was intro-duced to the employees as the "new plant manager."The employees were advised to refer any problems orcomplaints they had to Jevtic and to follow his direc-tions and orders. Jevtic assigned employees from one po-sition to another when, in the judgment of Jevtic, such amove was practical. On one occasion an employee,Thom Shock, was discharged for failing to obey anorder from Jevtic. It is clear from the testimony thatJevtic was employed at Respondent's facility because ofhis prior supervisory experience at the Respondent's fa-cility in Memphis, Tennessee, and in Yugoslavia. Popo-vic also testified that Jevtic used independent discretionin assigning or reassigning employees and that he evalu-ated employees' work and consulted with Popovic re-garding recommendations for discharge. Jevtic also keptdaily production logs which the Respondent contendswere reviewed prior to the decision to discharge the fourdiscriminatees. Even though it could be argued that Jev-tic's duties were limited to those of "recommending" toPopovic, it is clear that such recommendations weregiven high regard and therefore brings Jevtic within thestatutory criteria of possessing the authority "effectivelyto recommend" the actions comprising several of the cri-teria of the statutory definition of "supervisor." I, there-fore, conclude that Jevtic was a "supervisor" as thatterm is defined in the Act.3. Kofric Dzevad2Dzevad's supervisory duties included assigning work,maintaining quality control, instructing employees, andacting as management's representative when Hurdle, Po-povic, or Jevtic were not at the facility. Dzevad's dutiesincluded reporting employees who were required toleave the job early or employees who reported late. Histime was spent primarily in observing the operations ofother employees as opposed to actually producing theRespondent's product. Dzevad had keys to the premisesand was the management representative who opened theplant for the beginning of the day's production. In addi-tion to the foregoing, Hurdle testified that Dzevad hadthe power to fire and to recommend firing an employee.According to the foregoing evidence, I conclude thatDzevad was a "supervisor" within the definition of thatterm in Section 2(11) of the Act.IV. THE RESPONDENT'S UNION ANIMUSA. Union DiscussionOn or about March 18, 1981, an employee, BennyLongworth, discussed what may be characterized as"grievance" procedures with Hurdle. During this discus-sion Longworth said that he was "going to bring in aunion if things didn't straighten out." Longworth sug-gested to Hurdle that a strike could result and the plantwould be shut down. Hurdle responded that the employ-ees would not bring a union in and that the employeeswould not shut down the plant.sOn May 29, 1981, Longworth was reassigned to a jobupholstering furniture. Jevtic instructed Longworth howto perform the new job. During this time Longworthtold Jevtic that if the employees had a union in the planthe would not be able to switch Longworth's duties.Longworth told Jevtic that "This is America and we canhave a union." Jevtic replied, "But this is a Yugoslaviancompany and you will not have a union."4B. Respondent's Interrogation of EmployeesOn a day approximate to, but after, the Respondenthad actual notice of the Union's organizational petition,Hurdle interviewed the office secretary, Loretta Thomas,2 Dzevad is not alleged to have participated in any unfair labor prac-tices. However his status as supervisor is significant in determining theUnion's majority among unit employees.3 Hurdle did not recall such a conversation but did not deny that ittook place. Accordingly, I credit the testimony of Longworth that suchconversation did take place.I Although Jevtic denied ever talking to anyone at the Respondent'splant about a union or ever hearing anyone talking about a union it is notcredible in view of the small size of the work force the fact that Jevticspends much time with the employees in the plant and the admitted unionorganizational activity took place during the subject period. Accordingly,I credit the testimony of Longworth regarding his conversations withJevtic.500 SIDEX FURNITURE CORP.as to her knowledge of "someone trying to unionize" thefactory and if she knew who it was and how they couldbe identified. Hurdle also queried an employee, EdwinParker, about union activity among the employees andParker's involvement in such activity.5On the same day another employee, Laurence Rice,was also questioned by Hurdle as to his knowledge ofunion activity among his coemployees.C. The Wage IncreaseOn June 15, 1981, the Respondent granted a 20-cent-per-hour pay raise to all employees. Employee Rice,when told of the 20-cent wage increase, was told byHurdle that "even though the company attorney advisedme not to because of the union, the company is goingahead with the raise any how effective this week." Popo-vic acknowledges the raise being authorized by him inJune 1981, and contends that the Company followed cri-teria set forth as company policy of April 20, 1981. Thispolicy regarding pay increases did not schedule a 20-centacross-the-board increase to all employees since the wageincreases there set forth are based on the length of em-ployment of the individual employee.D. The DischargesOn June 5, 1981, the Respondent discharged three pro-duction employees, Benny Longworth, employed onMarch 16, 1981; Victor McCarley, employed April 29,1981; Howard Moreland, employed May 1, 1981; andone shipping clerk, Michael Henry, employed March 9,1981. The Respondent contends that the reason for thedischarge of these employees was solely economic.At the inception of the Indianapolis facility of the Re-spondent in November 1980, a key employee engaged toperform the duties of plant manager was not available tothe Respondent because of some undefined visa prob-lems. As a result, no experienced plant manager wasavailable until May 4, when Nikola Jevtic was obtainedfrom the Respondent's Memphis facility. Jevtic had pre-viously worked in his native Yugoslavia for a furnituremanufacturer for a period of 20 years, 17 of which heworked as a plant manager. Upon coming to the UnitedStates on October 1, 1978, he was employed by the Re-spondent at its Memphis plant as a plant manager. Inearly May, on undertaking his duties as a plant managerat the Respondent's Indianapolis facility, he observedmany defective and discarded chairs and what he charac-terized as a "second class" workmanship. During thisperiod he surveyed the work of the production line em-ployees and instructed them in the assembly of the vari-ous furniture products manufactured by the Respondent.During this period of time he "understood" the processof making such furniture. As a result of his observationhe advised Popovic, the president, that a complete reor-ganization of the production process was necessary andthat the employee complement should be reduced. HeJ Parker denied his involvement in the union effort to unionize the Re-spondent. This denial, although untruthful, does not mitigate against thecredibility of Parker. since Parker needed his employment and could wellhave perceived jeopardy of his tenure wsith the Respondent in the eventhe was known to be union active.recommended to Popovic that Don Taylor, HowardMoreland, Victor McCarley, Benny Longworth, EdwinParker, and Michael Henry be discharged to reduce theproduction complement to those he deemed could effec-tively perform the necessary work. Jevtic made the se-lection of those to be discharged on the consideration ofwhich among the employees "understood" the making offurniture and could perform the work effectively. Thisconclusion applied to all those whom he recommendedfor discharge except Henry who was engaged as ship-ping clerk. Jevtic, in addition to his duties as plant man-ager, was to undertake the shipping phase of the oper-ation and replace Henry. These discharged employeeswere notified of their discharge on June 5, 1981. Al-though the recommendation of discharge was made atthe end of Jevtic's first week of employment, the actualdischarge did not take place until after Jevtic had movedhis residence from Memphis to the Indianapolis area.This occurred during the last week of May. Upon beingavailable to undertake his position as plant managerwithout interruption it was deemed prudent to dischargethe employees and effect the reduction recommended byJevtic on June 5, 1981. These circumstances giving riseto the need to reorganize the production phase of theRespondent's business was prompted by a loss in excessof $100,000 incurred by the Respondent in the first 6months of 1981. Frequent complaints were received bycustomers of the Respondent as to both timeliness ofshipment and quality of merchandise. Due to the inabil-ity of the Respondent to fill orders, a substantial numberof orders were canceled. It was the judgment of the Re-spondent, based on Jevtic's recommendation, that bothquantity and quality of the production would improve bya reduction of production personnel and the more quali-fied employees retained resulting in a lower labor costand a higher production efficiency.All the employees engaged on the production line atthe time of the discharge of Longworth, Henry, McCar-ley, and Moreland had signed union authorization cards.Longworth, McCarley, and Moreland signed such cardsat the union luncheon meeting at which Henry and oneother employee were unable to attend. Henry and theother employee were solicited by Longworth and signedthe union authorization card later that day. Jevtic deniedtalking to the employees about a union. The only refer-ence in this record in this regard arises from the testimo-ny of Longworth who stated that, while Jevtic wasshowing him how to perform on the production line, hetold Jevtic that if there had been a union he could notshift him from one job to another. Jevtic stated that itwas a Yugoslavian company and they would not have aunion.At the time of the discharge the employee complementof the Respondent at the Indianapolis facility comprisedthe president, Popovic; the sales manager, Hurdle; twosupervisors, Jevtic and Dzevad; the office secretary; andeight production employees. After the discharges of thefour production employees on June 5, 1981, and to thepresent time, the production complement of the Re-spondent's plant comprised five production personneland Supervisor Jevtic. On May 29, and the week prior to501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discharge of the four employees, the Respondent en-gaged three other employees. On May 29, a prior experi-enced employee returned to the Respondent. On June 5,the day of the firing of the four other employees, an ex-perienced Sidex employee, Kurt Assin, was employed.Another employee, Chip Holmberg, replaced an employ-ee who had left the Respondent's employ later in June1981. Each of these employees had prior experience andtheir capabilities to perform the production requirementsof the Respondent were known to the Respondent. Not-withstanding the foregoing the production complementof the Respondent has been basically six including Super-visor Jevtic and such complement existed at the time ofthe hearing.E. Discussion and ConclusionsThe complaint charges that the Respondent unlawfullyinterrogated employees regarding their union activities,exercised unlawful surveillance of the employees, unlaw-fully granted an employee benefit in the form of a wageincrease, and discharged four employees in order to un-dermine and reduce union strength and defeat the Unionin the anticipated representation election.The Respondent received formal notification of theUnion's organizational efforts on May 26.6 Prior thereto,in April, the General Manager Hurdle had at least onediscussion with employee Longworth regarding discipli-nary procedures. During such conversation Longworththreatened to "bring in the Union" if Respondent did notreact to the employees' request for relief. It was Long-worth, not Hurdle, who characterized the advent of aunion with "strikes" and "plant closures." Hurdle's re-sponse to Longworth was that, "You will not bring in aunion; you will not shut down the plant." Management'sresponse to Longworth's efforts was to issue a notice toemployees regarding scheduled wage increases and othergeneral policy matters not inconsistent with manage-ment's rights and of a controversial nature. The Re-spondent at this juncture, as reflected by Hurdle, was notreceptive to union representation of its employees. Atthis point in time (i.e., prior to May 26), the evidence es-tablishes that the Respondent was antiunion, however,no action was taken that can be construed to be an un-lawful overt act or a threat to commit an unlawful overtact. Hurdle did not threatened Longworth or other em-ployees with adverse action if organizational efforts wereundertaken by the employees or the Union, nor did he orthe Respondent act to limit or to interfere with its em-ployees' exercise of their Section 7 rights; on the con-trary, the Respondent reacted by publishing a policymemorandum regarding some of the matters concerningits employees.On May 22, six of the eight production employees metat lunch with a representative of the Union where theysigned and delivered representation cards to the Union.The two other production employees signed representa-tion cards later that day at the solicitation of Longworth.Thus, the Union, in fact, had been designated as the solecollective-bargaining representative by 100 percent of theRespondent's production employees. On that day, Mays All dates are 1981 unless specifically indicated otherwise.22, the Union filed a petition with the Board for certifi-cation as exclusive collective-bargaining agent pursuantto Section 9 of the Act. Simultaneously with filing thepetition, the Union sent a letter, dated May 22, notifyingthe Respondent of its interest. The letter and a copy ofthe petition was received by the Respondent on May 26,thus, the Respondent had knowledge of the Union's or-ganizational effort on that date. Subsequently, Hurdleasked the Respondent's office secretary, Loretta Thomas(not a member of the proposed bargaining unit), if sheknew who was involved in the union effort and if shecould learn their identities. Thomas denied knowledge ofemployees involved in the union effort and the evidencedoes not disclose that she made any effort to inform her-self or any member of Respondent's management regard-ing the identity of such employees. The record does notdisclose that Thomas communicated the request ofHurdle to any member of the employees bargaining unit.The other incident where a supervisory employee dis-cussed the Union with a member of the bargaining unitwas when Jevtic told Longworth that since the Compa-ny was a Yugoslavian company it would not have aunion. Longworth's only response regarding this state-ment was that in America such employees can have aunion.On May 29, Hurdle interrogated two employees,Parker and Rice, about their knowledge of the unioncampaign and in Parker's case his personal involvementin such activity.7Such interrogation by Hurdle, the gen-eral manager of the Respondent, is productive of a har-assing attitude. Parker and Rice denied knowledge eventhough they had signed representation cards for theUnion. Their noncandid response is understandable andwas prompted by their need and desire for job tenure.Thus, the effect of such interrogation on employees isdemonstrated and constitutes a violation of Section8(a)(1) of the Act.However, I find no compelling evidence that any un-lawful surveillance by the Respondent of its employeesoccurred. The discussion by Hurdle with Thomas whenhe questioned her regarding her knowledge of the identi-ty of union participators and whether she had any wayof identifying such individuals involved in the unioncampaign is not "surveillance" even if it may have beenan attempt to so act. I find it significant that no evidencein this record discloses or suggests that she conveyed herdiscussion with Hurdle to any of the other employees.On June 15, the Respondent granted its productionemployees an across-the-board 20-cent-per-hour wage in-crease. The wage increase was given against the adviceof the Respondent's attorneys and was not, as Popoviccontends, in accord with any previously scheduled raiseprogram. The only scheduled raise at the Respondent'sfacility dealt with an increase in wages based on the em-' Hurdle's nonabsolute denial of these conversations with Parker,Thomas, and Rice is not convincing. He was aware of the Union's peti-tion and had attempted to enlist Thomas in his effort to identify unionsympathizers. Thomas, a nonunion employee, with no direct interest inthe union campaign, testified with a candid demeanor and is the touch-stone of credibility as to the conversations of Hurdle. I credit Thomas,Parker, and Rice in this regard.502 SIDEX FURNITURE CORP.ployees' length of service and, since all employees haddifferent commencement dates, the right to a raise, ac-cording to the published schedule of the Respondent, didnot mature in each of the employees' cases on June 15.Such benefit is clearly unlawful since it attempts to un-dermine union efforts and is a subject for bargaining ifand when the Union is certified. Regardless of the inten-tion of the Respondent, the benefit was meant to, orcould unlawfully and unfairly, compete adversely withthe Union's effort to organize the Respondent's employ-ees and, thus, violates Section 8(aX)(1) of the Act.Respondent contends that it discharged four of its em-ployees on June 5 for economic reasons and not becausethey engaged in the exercise of their rights under Section7 of the Act. Popovic testified that the discharges weremade on the recommendation of Jevtic who based hisrecommendation on the fact that the product of the Re-spondent, both in quality and quantity, could be assem-bled with a small complement of employees and thatthree of the employees selected for discharge were theleast qualified among the production complement.(Henry was discharged because his duties as shippingclerk were taken over by Jevtic.) Hurdle testified thatthe discharges were for economic reasons.The General Counsel argues that the testimony of Po-povic and Hurdle is contradictory and that such contra-dictions support the contention of the General Counselthat among the reasons, or a motivating factor, for thedischarge of the four employees was their union activity.I do not find the testimony of Popovic and Hurdle re-garding the reasons for the discharge of the four discri-minatees contradictory. The Respondent's Indianapolisfacility began operations in November 1980. No plantmanager was available to this facility because of a visaproblem encountered by the person who, it was antici-pated, would fill the position. The Company lost$100,000 during the first half of 1981. During this periodorders were canceled because of the inability of the Re-spondent to produce and deliver products to fill suchorders in a timely manner. The quality of the assembledchairs was demonstrably poor. The spoilage rate was ex-cessively high. Upon Jevtic's arrival, a plant manager ex-perienced in the Respondent's products and methods,changes were recommended designed to remedy the lowquantity and poor quality of production. He recommend-ed to Popovic, the president, that several employees bedischarged because of poor quality and low quantityworkmanship. No replacements of the discharged em-ployees were made and the complement of the produc-tion staff of the Respondent remains at five productionemployees and Supervisor Plant Manager Jevtic. Henry,the shipping clerk, was among the dischargees becauseJevtic undertook to perform the duties previously as-signed to Henry in the shipping department. The evi-dence establishes that the discharges of three productionemployees and Henry were undertaken because of pro-duction problems which effected the economic well-being of the Respondent.The General Counsel further argues that the dis-charges were effected, in whole or in part, because ofthe exercise of rights under Section 7 of the Act by thefour dischargees. He seems to base his argument on thefact that they were union sympathizers and the Respond-ent was expressly antagonistic to the unionization of itsemployees, and that a motivation factor was the exerciseby the dischargees of protected activity. This contentionis without merit. The evidence preponderates in favor ofthe contention of the Respondent that it had a compel-ling need to produce its product in an efficient cost-ef-fective manner. Jevtic, on arrival at the facility and un-dertaking his duties as plant manager, deemed that theproduction needs of the Respondent could be satisfied bya small complement of efficient production employees.He observed the employees during the first week inMay. He identified to the president those candidates fordischarge. He based his nomination of the candiates fordischarge on their "understanding" of the furniture man-ufacturing business and on their capabilities. Those se-lected and recommended for discharge were those hedeemed least competent among the production employ-ees. There is no evidence to suggest that Jevtic's recom-mendations were based on factors other than those testi-fied to by Jevtic. Further, the fact that the Respondent'sgross production in May amounted to $200,000 does notmitigate against the alleged economic reason for the dis-charge in view of the Respondent in the first 6 monthsof 1981. It is not deemed insignificant that the Respond-ent, since the discharge of these employees, has contin-ued to operate with a reduced production employeecomplement.Having concluded that the reasons assigned by the Re-spondent for the discharge of the three production em-ployees and Henry comprised the motivation for the dis-charge it becomes necessary to examine the evidencetending to support the argument of the General Counselthat the discharges were undertaken and the employeesso discharged were selected because of their union ac-tivities. It is apparent from the evidence that the Re-spondent could not discharge any production employeewithout discharging a union supporter as disclosed bythe fact that the Respondent's entire production comple-ment signed a union authorization card. By innuendo itcan be argued, as I assume the General Counsel does,that Longworth, because of his history of speaking out,was suspected of union activity. He was also deemed byJevtic to be a poor worker. I cannot conclude from thisrecord that "motivating factor" for the discharge of theRespondent's employees was motivated by their exerciseof protected activity. The timing of the dischargee, ap-proximately 10 days after the Respondent receivednotice of the Union's petition, is suspect. However, thissuspicion is negated by the uncontradicted evidence thatJevtic's arrival in May and his immediate evaluation ofthe production complement at the plant gave rise to thecircumstances culminating in the discharge of these em-ployees on June 5. Jevtic was to be an integral part ofthe production force of the Respondent and remains soas of this day. It was necessary that he move his familyand belongings from his Memphis residence to an Indian-apolis residence which move took a week at the end ofMay. The reduction of the Respondent's productioncomplement was delayed until such time as Jevtic'smove had been accomplished and he would be regularly503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable to manage the Respondent's plant. The engage-ment in union activity does not, in itself, give job tenureto an employee so engaged. The allegation that an em-ployee was discharged because of engagement in protect-ed activity must be proven by a preponderance of theevidence. It is not presumed.The evidence in this record establishes that the Re-spondent would have taken the same action had theUnion not commenced its organizational campaign. TheRespondent's operations were woeful. It acquired theservices of Jevtic to manage and reorganize its produc-tion staff. Jevtic, a key employee, was not steadily avail-able until the first week of June because of his need tomove to the Indianapolis area. The undertaking toreduce its labor force in the face of the circumstanceswas not precluded by the union organizational campaign.Prudent business judgment mandated the reduction ofproduction personnel. Wright Line, 251 NLRB 1083,1091 (1980). The inference raised by the recency of theunion petition and the exercise of protected activity byLongworth and the Respondent's opposition to theUnion's representation of its employees evaporates in theface of substantial evidence that Respondent's economicwell-being, perhaps survival, required the reduction inpersonnel undertaken.For the reasons above stated, I conclude that the fourdiscriminatees were discharged because of an economicneed of the Respondent to produce its product in a moreefficient and cost-effective manner and that the threeproduction employees who were discharged weredeemed by the plant manager to be least qualified amongthe production employees and that Henry was dis-charged because his duties of shipping clerk were takenover by Jevtic. I further conclude that the GeneralCounsel has not established by a preponderance of theevidence that the exercise of any protected activity onthe part of the dischargees was a motivating factor intheir discharge.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. The Board has jurisdiction over the subjectmatter and the parties hereto, and it will effectuate thepolicies of the Act to assert such jurisdiction in this case.2. The Union is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.The Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act by interrogating its employees in regard totheir union activities and the activities of fellow em-ployees and by granting a general wage increase toits employees during the period commencing on thefiling of the Union's petition for certification andthe resolution of such petition, and that such actscomprised an interference with the right of its em-ployees to exercise those rights guaranteed by Sec-tion 7 of the Act.4. The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasviolated the Act by unlawful surveillance or by discharg-ing four of its employees.THE REMEDYThe General Counsel has urged that a bargainingorder be entered requiring the Respondent to recognizeand bargain with the Union as the exclusive bargainingrepresentative of the unit employees. Whether a bargain-ing order should issue is determined by whether the em-ployer's unlawful conduct has a tendency to underminemajority stength and impede the election process.8TheGeneral Counsel argues, and I agree, that the Union en-joyed a majority among the employees constituting thebargaining unit and notwithstanding the discharge offour such employees for economic reasons the inferencemaintains that the Union continues to enjoy a majority ofsuch employees among its constituents. In order to justi-fy imposing a bargaining order on the Respondent, andresulting in union representation on the employees con-stituting the bargaining unit, it must be concluded thatthe Respondent's unlawful conduct had a "tendency" toundermine the Union's majority. The unlawful conductundertaken by the Respondent comprises two relativelyinsignificant actions by the Respondent. The interroga-tion of its employees regarding their union sympathieswas not accompanied by any threat of retaliation by theRespondent. It comprised an effort, on the part of theRespondent's supervisor Hurdle, to obtain knowledge ofthe Union's strength among its production unit employ-ees. Although this is, as noted above, a violation of Sec-tion 8(a)(l) of the Act, it is not one which should giverise to a tendency to undermine the Union's strength norintimidate a member of the unit in the exercise of his freechoice. The same conclusion is drawn with regard to theacross-the-board wage increase of 20 cents per hourgranted to the unit employees by the Respondent. Whilethis too constitutes a violation of the Act in that it is abenefit granted during the critical period to the unit em-ployees and is a matter which should have been relegat-ed to the bargaining table in the event of certification ofthe Union as a result of its petition, it is not deemed togive rise to sufficient influence on the unit employees toaffect their vote. It is deemed significant that 16 monthshave passed since the employees have designated theUnion by their signing of the union cards. The unit com-plement, which comprised eight employees in May 1981,now comprises five such employees. It is not shown, andno reason exists to assume, that the five remaining pro-duction employees comprising the unit are the same indi-viduals. It is concluded that the conventional remedy incases of such violations of Section 8(a)(1) will sufficient-ly preserve the integrity of the election without the im-position of a bargaining order on the Respondent whichin itself would impose on the five remaining unit employeesunion representation for which they may or may not havepreviously opted.9Further, this case does not present the8 Ellington Halvorson, Inc., 222 NLRB 534 (1976).9 The Respondent has entered into a stipulation with the Union for aCertification Upon Consent Election.504 SIDEX FURNITURE CORP.circumstances of the Gissel Packing Co. case, where theBoard found that the "possibility of erasing the effects ofpast practices and of ensuring a fair election ...by theuse of traditional remedies, though present, is slight andthat employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder." NLRB v. Gissel Packing Co., 395 U.S. 575, 614-615 (1967).I conclude that the remedy comprising a bargainingorder is not warranted in this case because of the natureof the unfair labor practice acts of which the Respondentis guilty and the fact that such an order would not onlyaffect the Respondent but certainly would also affect thecurrent members of the employee bargaining unit.Accordingly, it is recommended that the Respondentbe ordered to cease and desist from engaging in certainunfair labor practices or from engaging in any similar orrelated conduct, and that it take certain affirmativeaction to effectuate the policies of the Act.On the foregoing findings of fact and conclusions oflaw and on the record in this case, I recommend the fol-lowing' 0to If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, Sidex Furniture Corporation, Indian-apolis, Indiana, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Interrogating employees regarding their union ac-tivities or sympathies.(b) Granting or promising to grant a benefit to its employees comprising the bargaining unit during the pend-ency of the union campaign.2. Take the following affirmative action which it hasbeen found will effectuate the policies of the Act.(a) Post in conspicuous places at its plant copies of theattached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees, eligible to vote, are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."505